Citation Nr: 1534072	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  13-33 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to non-service-connected burial benefits.


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran had qualifying active service in the Philippine Scouts from September 1919 to March 1920.  He died in March 1974.  The appellant is his son.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.


FINDINGS OF FACT

The Veteran died in March 1974, but VA did not receive the appellant's application for non-service-connected burial benefits until December 2012.


CONCLUSION OF LAW

The criteria for payment of non-service-connected burial benefits have not been met.  38 U.S.C.A. §§ 2302-2308 (West 2014); 38 C.F.R. §§ 3.1600-3.1610 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An application for non-service-connected burial benefits must be filed within two years after the burial or cremation of the Veteran's body.  38 U.S.C.A. § 2304; 38 C.F.R. § 3.1601(a).  This time limit also applies to claims for a plot or interment allowance under 38 C.F.R. § 3.1600(f).  The two-year time limit does not apply to claims for service-connected burial allowance, or for the cost of transporting a Veteran's body to the place of burial when the Veteran dies while properly hospitalized by VA or is buried in a national cemetery.  38 C.F.R. § 3.1601(a).

Here, the Veteran died in March 1974.  VA received an application for non-service-connected burial benefits in December 2012.  The Veteran was not hospitalized by VA at the time of his death or buried in a national ceremony.  Therefore, the December 2012 application for burial benefits was not timely filed.  
The appellant claims he filed an application for burial benefits in April 1974, shortly after the Veteran's death.  However, there is no other evidence that VA received an application for burial benefits at that time.  

There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  Under the presumption, it is presumed that VA has properly discharged its duties by properly handling claims.  Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992).  The presumption of regularity is not absolute; it may be rebutted by the submission of "clear evidence to the contrary."  Id.  Statements made by the claimant are not the type of clear evidence to the contrary which would be sufficient to rebut the presumption of regularity.  Jones v. West, 12 Vet. App. 98, 102 (1999); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  Furthermore, the benefit of the doubt is not applicable to rebut presumption.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).  

As the Veteran's assertions are insufficient to overcome the presumption of regularity, there must be some other form of evidence that clearly shows VA has not properly discharged its duty to handle his claim for burial benefits.  See Jones, 12 Vet. App. at 102; Mindenhall, 7 Vet. App. at 274.  However, there is no evidence of record that indicates employees of the Manila RO failed to properly discharge their official duties with regard to handling the appellant's claim, other than his assertions to the contrary.  Thus, the presumption of regularity has not been rebutted because there is not clear evidence to the contrary.  See Ashley, 2 Vet. App. at 309.  As previously noted, the benefit of the doubt does not overcome the presumption of regularity; therefore, the appellant's claim for non-service-connected burial benefits must be denied.  Schoolman, 12 Vet. App. at 311.

The Board acknowledges and appreciates the Veteran's honorable military service and is sympathetic to the loss the appellant has suffered, as well as to the financial burden imposed on him and his family by the Veteran's burial expenses.  However, entitlement to non-service-connected burial benefits is strictly prefaced on specific statutory and regulatory conditions, which have not been met in this case.  The Board has no authority to grant claims on an equitable basis and must follow the applicable provisions of law.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The basic eligibility requirements for non-service-connected burial benefits have not been met, and the appeal must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law, and not the evidence, is dispositive of a claim, such claim should be denied because of the absence of legal merit or the lack of entitlement under the law).

Generally, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, as the law as mandated by statute, and not the underlying facts or development of the facts, is dispositive of the appellant's claim, these provisions are not applicable to the instant appeal.  See Kane v. Principi, 17 Vet. App. 97, 103 (2003).


ORDER

Entitlement to non-service-connected burial benefits is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


